Exhibit 10.48

 

Description of ITT Educational Services, Inc.’s 2007 Executive Bonus Parameters,
Payment of 2006 Bonus Compensation, 2007 Executive Salaries, 2007 Executive
Perquisites and 2007 Director Compensation

 

2007 Executive Bonus Parameters

 

On January 22, 2007, the Compensation Committee of our Board of Directors
approved the 2007 Executive Bonus Parameters (the “2007 Executive Bonus
Parameters”) for participation by our executives (other than Mr. Champagne who
is stepping down as our Chief Executive Officer on April 1, 2007). Bonuses
payable to participants will be paid in cash and based on a formula that takes
into account our ability to achieve specified targets in 2007 in each of four
performance categories, each weighted equally:

 

 

•

Our earnings per share before equity-based compensation expense and workers'
compensation expense in 2007.

 

 

•

The percentage increase in total student enrollment at our institutes as of
December 31, 2007 compared to the total student enrollment at our institutes as
of December 31, 2006.

 

 

•

Our Free Cash Flow in 2007. Free Cash Flow is defined as our net cash flows from
operating activities, less:

 

 

•

capital expenditures, net (excluding facility purchases);

 

 

•

any change in restricted cash;

 

 

•

any change in special legal and other investigation costs; and

 

 

•

any tax deduction on equity compensation.

 

 

•

The percentage of Employable Graduates (as defined below) from our institutes'
programs of study in the third and fourth calendar quarters of 2006 and first
and second calendar quarters of 2007 who either obtain employment by December
31, 2007, or are already employed, in positions that require the direct or
indirect use of skills taught in their programs of study. Employable Graduates
include all of the graduates from our institutes, except for those graduates
who:

 

 

•

have been admitted into other programs of study at postsecondary educational
institutions that are scheduled to begin within one academic year following
their graduation;

 

 

•

possessed visas that did not permit them to work in the United States following
their graduation;

 

 

•

were personally suffering from a health condition that prevented them from
working;

 

 

•

were actively engaged in U.S. military service; or

 

 

•

moved out of the Continental United States with a spouse or parent who was
actively engaged in U.S. military service.

 

We are not disclosing the specific values associated with each target level of
each of the four performance categories in the 2007 Executive Bonus Parameters,
because those values are based on our primary financial and operating goals for
2007 and are linked to our confidential 2007 operating budget and business plan.
As a result, we believe that the disclosure of those values would result in
competitive harm to us. Nevertheless, each target level associated with each
incremental bonus percentage is progressively higher and, therefore, more of a
challenge to achieve. We have publicly disclosed that the range of $3.17 to
$3.21 is our internal goal for our 2007 earnings per share. This range is the
basis, before adjustment, for the specific target level associated with three
performance points in the adjusted earnings per share performance category of
the 2007 Executive Bonus Parameters. The Compensation Committee of our Board of
Directors may, in its sole discretion, modify the bonus parameters at any time
prior to the payment of the annual bonus amounts thereunder.

 

- 1 -



         The 2007 Executive Bonus Parameters establish for each participant a
standard bonus target percentage of annualized base salary as of December 31,
2007, ranging from 30% to 100%, with the percentage depending on the
participant's position. The following table sets forth the standard bonus target
percentage of annualized base salary as of December 31, 2007 for each of our
named executive officers under the 2007 Executive Bonus Parameters:

 


Named Executive Officer

2007 Standard Bonus Target
Percentage of Annualized Base Salary

Rene R. Champagne (1)

0% (1)

Kevin M. Modany

70%/100% (2)

Daniel M. Fitzpatrick

60%

Clark D. Elwood

55%

Eugene W. Feichtner

55%

 

________

 

 

(1)

On January 23, 2007, Mr. Champagne announced that he will be stepping down as
our Chief Executive Officer effective April 1, 2007. On and after April 1, 2007,
Mr. Champagne will remain an employee of ours and the Chairman of our Board of
Directors through January 31, 2008.

 

(2)

On January 23, 2007, Mr. Modany was promoted to our Chief Executive Officer and
President effective April 1, 2007. Mr. Modany will participate in the 2007
Executive Bonus Parameters at a standard bonus target percentage of (a) 70%
during the portion of 2007 that he serves as our President and Chief Operating
Officer and (b) 100% during the portion of 2007 that he serves as our Chief
Executive Officer and President. Any payment of a 2007 annual bonus award to Mr.
Modany will be based on the applicable standard bonus target percentage of Mr.
Modany's annualized base salary (a) as of March 31, 2007 as our President and
Chief Operating Officer for the portion of 2007 that he serves in those
positions and (b) as of December 31, 2007 as our Chief Executive Officer and
President for the portion of 2007 that he serves in those positions.

 

The maximum bonus percentage under the 2007 Executive Bonus Parameters ranges
from 25% to 200% of the standard bonus target percentage of annualized base
salary as of December 31, 2007 and is based on the weighted average performance
points associated with the actual results achieved with respect to each
performance category. To determine the weighted average performance points, the
sum of the performance points associated with the actual performance in the four
performance categories will be divided by four. The following table sets forth
the maximum bonus percentage associated with each range of weighted average
performance points under the 2007 Executive Bonus Parameters:

 

Weighted Average
Performance Points

Maximum
Bonus Percentage

 

4.76 – 5.00

200.0%

 

 

4.51 – 4.75

187.5%

 

 

4.26 – 4.50

175.0%

 

 

4.01 – 4.25

162.5%

 

 

3.76 – 4.00

150.0%

 

 

3.51 – 3.75

137.5%

 

 

3.26 – 3.50

125.0%

 

 

3.01 – 3.25

112.5%

 

 

2.76 – 3.00

100.0%

 

 

2.51 – 2.75

87.5%

 

 

2.26 – 2.50

75.0%

 

 

2.01 – 2.25

62.5%

 

 

1.76 – 2.00

50.0%

 

 

1.51 – 1.75

41.7%

 

 

1.26 – 1.50

33.3%

 

 

1.00 – 1.25

25.0%

 

 

The annual bonus parameters are typically based on our primary financial and
operating goals for the ensuing year. A participant’s bonus may be more or less
than the participant’s potential award as calculated under the formula. A
participant's actual bonus is based on a discretionary assessment of the
participant’s individual performance and contribution toward achieving the
specified targets in the four performance categories that is made by the
Compensation Committee of our Board of Directors upon the recommendation of our
Chief Executive Officer, except for our Chief Executive Officer’s bonus, which
is made by the Compensation Committee without a recommendation from our Chief

 

- 2 -



Executive Officer. The total amount available for the payment of bonuses for
2007 is capped at an amount equal to the cumulative sum of the products of each
participant’s bonus percentage multiplied by each participant’s annualized base
salary as of December 31, 2007.

 

Payment of 2006 Bonus Compensation

 

On January 22, 2007, the Compensation Committee of our Board of Directors
approved the payment of a 2006 annual bonus award in cash to each of our named
executive officers, as follows:

 

Named Executive Officer

2006 Annual Bonus Amount

Rene R. Champagne

$1,050,000

 

Kevin M. Modany

$436,400

 

Daniel M. Fitzpatrick

$278,500

 

Clark D. Elwood

$253,800

 

Eugene W. Feichtner

$189,600

 

 

2007 Executive Salaries

 

On January 22, 2007, the Compensation Committee of our Board of Directors
authorized a salary increase for our named executive officers effective April 1,
2007. The following table sets forth the annualized base salary information for
each of our named executive officers as of April 1, 2007:

 

Named Executive Officer

2007 Annualized Base Salary

Rene R. Champagne (1)

$560,000

 

Kevin M. Modany

$630,000

 

Daniel M. Fitzpatrick

$263,300

 

Clark D. Elwood

$260,100

 

Eugene W. Feichtner

$230,000

 

 

________

 

 

(1)

On January 23, 2007, Mr. Champagne announced that he will be stepping down as
our Chief Executive Officer effective April 1, 2007. On and after April 1, 2007,
Mr. Champagne will remain an employee of ours and the Chairman of our Board of
Directors through January 31, 2008.

 

(2)

On January 23, 2007, Mr. Modany was promoted to our Chief Executive Officer and
President effective April 1, 2007.

 

2007 Executive Perquisites

 

On January 22, 2007, the Compensation Committee of our Board of Directors also
approved the following executive perquisites in 2007 for our named executive
officers:

 

 

•

for Messrs. Champagne and Modany, the use of a company car;

 

 

•

for Messrs. Champagne and Modany, an allowance to be used for tax return
preparation and financial planning of up to 2% of annualized base salary as of
April 1, 2007;

 

 

•

for Messrs. Fitzpatrick, Elwood and Feichtner, an allowance to be used for tax
return preparation and financial planning of up to 1% of annualized base salary
as of April 1, 2007; and

 

 

•

for each of our named executive officers:

 

 

•

tickets to sporting, theater and other events;

 

 

•

enhanced disability benefits; and

 

 

•

an annual physical examination.

 

The aggregate incremental cost to us in 2007 for providing all of the 2007
perquisites described above is not expected to exceed $150,000.

 

- 3 -



2007 Director Compensation

 

Beginning in January 2007, the compensation for non-employee Directors on our
Board of Directors consists of:

 

 

•

an annual retainer of $60,000 payable in one installment on January 1, 2007, at
the election of each non-employee Director, in cash or shares of our common
stock in increments of 25% each;

 

 

•

no separate meeting fees;

 

 

•

a grant under the 2006 ITT Educational Services, Inc. Equity Compensation Plan
of restricted stock units (“RSUs”) with a time-based period of restriction that:

 

 

•

has a value of $100,000, plus the value associated with any fractional RSU
necessary to cause the grant to be for a whole number of RSUs, pursuant to which
the value is determined based on the closing market price of a share of our
common stock on the effective date of the grant;

 

 

•

is effective on the tenth business day following our 2007 Annual Meeting of
Shareholders;

 

 

•

has a time-based period of restriction of three years; and

 

 

•

is settled on the first business day following the last day of the period of
restriction by the delivery of one share of our common stock for each RSU in the
grant.

 

We also reimburse Directors for reasonable, out-of-pocket travel expense related
to attending our Board of Directors and its committee meetings and other
business of the Board.

 

 

- 4 -

 

 